Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Rejoinder
Claim 1 is allowable. Claim 18, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 05/05/2022, is hereby withdrawn and claim 18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Schrot on 06/28/2022.
The application has been amended as follows: 
Claim 3.	(Currently Amended) The DA x CD3 Binding Molecule of claim 1, wherein said DA x CD3 Binding Molecule is a bispecific antibody, a bispecific diabody, a bispecific scFv, a bispecific tetravalent tandem antibody, or a trivalent binding molecule.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to a bispecific antibody comprising a CD3 antigen-binding domain and a CD123 antigen-binding domain, wherein said CD3 antigen-binding domain comprises the HCDR1 of SEQ ID NO: 99, the HCDR2 of SEQ ID NO: 58, HCDR3 of SEQ ID NO: 59, the LCDR1 of SEQ ID NO: 60, LCDR2 of SEQ ID NO: 61, and the LCDR3 of SEQ ID NO: 62. At the effective filing date of the invention, bispecific antibodies comprising a CD3 antigen-binding domain and a CD123 antigen-binding domain were known in the art. For example Albrecht et al. (WO 2016/116626, international publication date: 07/28/2016) and Saville et al. (US PG PUB 2017/0349660, publication date 12/07/2017) both teach antibodies that bind CD123 and CD3, see throughout; however even though bispecific antibodies comprising a CD3 antigen-binding domain and a CD123 antigen-binding domain were well-known in the art at the effective filing date of the invention, the prior art does not disclose a bispecific antibody that comprises a CD3 antigen-binding domain and a CD123 antigen-binding domain and further comprises the recited anti-CD3 heavy and light chain CDR amino acid sequences. The instantly claimed anti-CD123/anti-CD3 bispecific antibody is also not an obvious variant of anti-CD123/anti-CD3 bispecific antibodies of the prior art. The instantly claimed anti-CD123/anti-CD3 bispecific antibody is therefore free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 11-14, 17, 18, and 28-51 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221. The examiner can normally be reached M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NELSON B MOSELEY II/Examiner, Art Unit 1642